Citation Nr: 1734997	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  06-06 848	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In this case, the Veteran was afforded a hearing in January 2011.  During the course of his hearing, the Veteran raised claims of entitlement to service connection for disabilities of the knees, feet, and ankles.  These issues were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action in the Board's August 2011 remand.  

In June 2013, the AOJ denied claims of entitlement to service connection for bilateral pes planus, a bilateral ankle condition, and a bilateral foot disability.  The Veteran perfected his appeal with respect to these claims in January 2014.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran specified that he wanted a Board hearing in Washington, DC.  Unfortunately, he was not afforded a hearing with respect to these issues.  

In a November 2014 decision, the Board acknowledged that the Veteran had perfected an appeal with respect to the issues of entitlement to service connection for bilateral pes planus, a bilateral ankle condition, and a bilateral foot disability.  It additionally noted that the issue of entitlement to service connection for a bilateral knee disability had not been adjudicated, and again referred that issue to the AOJ for appropriate action.  The November 2014 Board decision granted service connection for bilateral pes planus, denied service connection for a bilateral ankle disability, and remanded the issue of entitlement to service connection for a bilateral foot disability other than pes planus for development of the record. 

As noted, the Veteran perfected his appeal with respect to the issues of entitlement to service connection for bilateral pes planus, a bilateral ankle disability, and a bilateral foot disability; and requested a hearing.  Regarding the pes planus claim, the Board finds that there is no prejudice in VA's failure to provide a hearing as to this issue, as the Board granted the benefit sought in full.  Moreover, the issue of entitlement to service connection for a bilateral foot disability other than pes planus was remanded and has not been adjudicated by the Board.  Thus, that issue remains in appellate status.  However, as the claim of entitlement to service connection for a bilateral ankle disability was denied without affording the Veteran the requested hearing, the Board concludes that its decision with respect to this issue must be vacated so that the Veteran may be afforded the requested hearing.

Accordingly, the Board's determination as to the issue of entitlement to service connection for a bilateral ankle disability contained in the November 24, 2014 decision is vacated.




	                        ____________________________________________
	KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals


